   Case 2:14-cv-00601-MHT-JTA Document 3210 Filed 05/04/21 Page 1 of 5




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
      Plaintiffs,                   )
                                    )      CIVIL ACTION NO.
      v.                            )        2:14cv601-MHT
                                    )
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
      Defendants.                   )

           PHASE 2A REVISED REMEDY SCHEDULING ORDER
                 ON THE EIGHTH AMENDMENT CLAIM

    Upon consideration of the parties’ joint motion to

extend     the   deadlines    for    the   defendants      to   file     a

response to the plaintiffs’ proposed omnibus remedial

order and for the plaintiffs to file a reply (Doc. 3209),

it is ORDERED that the motion to extend (Doc. 3209) is

granted and remaining deadlines and dates for the Phase

2A remedy scheduling order for the Eighth Amendment claim

are revised as set forth below.
   Case 2:14-cv-00601-MHT-JTA Document 3210 Filed 05/04/21 Page 2 of 5



                                        OLD DATES         NEW DATES

STAFFING
If plaintiffs did not object to         5/5/2021, 5:00
Savages’ recommendations, or if         p.m.
plaintiffs initially objected to
Savages’ recommendations and the
parties were able to reach full
agreement through mediation,
defendants shall include their
proposal for modification of the
quarterly staffing reports and any
objections to the plaintiffs’
proposal in their proposed omnibus
remedial order. If the parties fail
to reach full agreement, defendants
shall include a statement
identifying areas of agreement and
disagreement in their proposed
omnibus remedial order. (Doc. 3078).
Plaintiffs may reply to the             5/12/2021, 5:00
defendants’ proposed order.             p.m.
The court will hold a pretrial          5/17/2021,
conference with the parties             10:00 a.m.
regarding their proposed omnibus
remedial orders, including the
proposed modification of format of
quarterly staffing report or areas
of disagreement over the Savages’
recommendations. (Doc. 3078).
The court will hold an evidentiary      5/24/2021,
hearing on the parties’ omnibus         10:00 a.m.
remedial orders, including the
proposed modification of format of
quarterly staffing report or areas
of disagreement over the Savages’
recommendations. (Doc. 3078).

OMNIBUS REMEDIAL PROCESS

The defendants shall file in            5/5/2021, 5:00    5/7/2021,
response their proposed omnibus         p.m.              11:59 p.m.
remedial order. (Doc. 3078 & Doc.
3087). The order shall respond to
the plaintiffs’ proposals and
address the following issues:
   • Defendants’ concerns about the
     need for clarification or
     modification of the stipulated
     remedial orders currently
     subject to temporary PLRA

                                   2
   Case 2:14-cv-00601-MHT-JTA Document 3210 Filed 05/04/21 Page 3 of 5



     findings as outdated,
     duplicative, overly intrusive,
     or otherwise incompatible with
     the PLRA.
   • The issues addressed by those
     remedial orders.
   • The impact of COVID-19.
   • Outstanding issues related to
     inpatient treatment and
     segregation-like conditions.
   • Suicide prevention, including
     periodic mental-health rounds.
   • Mental-health staffing,
     including the subjects
     addressed by the disputed Order
     and Injunction on Mental Health
     Understaffing (doc. nos. 2301,
     2301-1) and Order and
     Injunction on Mental Health
     Staffing Remedy (doc. nos.
     2688, 2688-1, 2688-2).
   • Correctional staffing,
     including consideration of the
     issues raised by the Savages’
     report.
   • Segregation, including out-of-
     cell time, physical
     modification to segregation
     units, and additional training
     related to segregation. This
     will also include the terms
     under which a prisoner with
     serious mental illness (SMI)
     may be houses in segregation,
     including two related but
     separate sub-issues:   how the
     “extenuating circumstances”
     that allow an SMI to be placed
     in segregation should be
     defined, and how long an SMI
     can remain in segregation when
     such circumstances exist.
Plaintiffs may reply to the             5/12/2021, 5:00   5/12/2021,
defendants’ proposed order. (Doc.       p.m.              11:59 p.m.
3078 & Doc. 3087).
The parties will file prehearing        5/10/2021, 5:00   5/12/2021,
briefs. (Doc. 3187).                    p.m.              11:59 p.m.
The court will hold a pretrial          5/17/2021,
conference with the parties             10:00 a.m.
regarding their proposed omnibus

                                   3
   Case 2:14-cv-00601-MHT-JTA Document 3210 Filed 05/04/21 Page 4 of 5



remedial orders via
videoconferencing. (Doc. 3078 &
Doc. 3087).
The court will hold an evidentiary      5/24/2021,
hearing on the parties’ proposed        10:00 a.m.
omnibus remedial orders. (Doc. 3078
& Doc. 3087). The court will
determine later whether the hearing
will be in person, by
videoconferencing, or a combination
of both.

STIPULATIONS SUBJECT TO TEMPORARY
PLRA FINDINGS

Mental-health understaffing             In effect until
stipulation (Doc. 2301).                court enters an
                                        omnibus
                                        remedial
                                        opinion
Stipulations regarding the              In effect until
definition of SMI (Doc. 1720); Bibb     court enters an
segregation issues (doc. no. 1751);     omnibus
and preplacement screening, etc.        remedial
(Doc. 1815).                            opinion

Stipulation regarding hospital-level    In effect until
care (Doc. 2717 & Doc. 2724).           court enters an
                                        omnibus
                                        remedial
                                        opinion
Stipulations regarding intake (Doc.     In effect until
1794); coding (Doc. 1792); and          court enters an
referral (Doc. 1821).                   omnibus
                                        remedial
                                        opinion
Stipulation regarding individual        In effect until
treatment plans (Doc. 1865).            court enters an
                                        omnibus
                                        remedial
                                        opinion
Stipulations regarding psychotherapy    In effect until
and confidentiality (Doc. 1899) and     court enters an
confidentiality (Doc. 1900).            omnibus
                                        remedial
                                        opinion
Interim suicide prevention order        In effect until
(Doc. 2560, Doc. 2569, Doc. 2698,       court enters an
Doc. 2777, & Doc. 2914 and as           omnibus
previously clarified in open court      remedial
during Jan. 7, 2020, status             opinion

                                    4
   Case 2:14-cv-00601-MHT-JTA Document 3210 Filed 05/04/21 Page 5 of 5



conference).   The court’s remedial
opinion and judgment for immediate
relief regarding suicide prevention
(Doc. 2525, Doc. 2526, Doc. 2698, &
Doc. 2777) and the defendants’
motion to alter, amend, or vacate
(Doc. 2564, Doc. 2698, & Doc. 2777)
both remain stayed. During the
omnibus process, the court expects
the long-term suicide-prevention
agreement (Doc. 2699) to be the
basis for the parties’ proposals.

Second amended stipulation regarding    In effect until
mental-health consultation to the       court enters an
disciplinary process (Doc. 2718 &       omnibus
Doc. 2725).                             remedial
                                        opinion

STANDING ORDER FOR HEARINGS
The Phase 2A Order Regarding All
Hearings and Evidentiary Hearings
provides additional general
requirements for filings, unless
otherwise specified (Doc. 2727).


     DONE, this the 4th day of May, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                    5
